Citation Nr: 1337704	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-18 901	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.
 
In his substantive appeal, received in May 2010], the Veteran requested a hearing before a Member of the Board at the RO ("Travel Board" hearing).  A Travel Board hearing was duly scheduled in May 2012, but the Veteran notified the Board that he desired to cancel that hearing.   His request for a hearing before the Board is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(e) (2013).


FINDING OF FACT

On June 27, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn this appeal for service connection for tinnitus.  Therefore, there remain no allegations of errors of fact or law for appellate consideration; the Board accordingly does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


